Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Notes
In view of the Pre-Appeal Brief filed on July 14, 2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10, 16, 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Boal (20110082741) in view of Lounsbury et al. (20150142543) further in view of Winslade et al. (20120130788) further in view of El-Hage (10,748,170).
As per claim 1,
Boal discloses a method for providing e-commerce information associated with an e-commerce transaction, to users of merchant e-commerce websites comprising:
detecting a website URL (par 6, 65). Based on applicant’s description of “detecting a website URL comprises capturing at least a domain name of the website and transmitting at least the domain name to the application server” Examiner asserts that Boal discloses the browser takes the user to the website corresponding the specified URL, the specified URL that is invoked when the "More Info" button 82 is "clicked" comprises the URL associated with an advertiser's website (i.e., the advertiser associated with an ad impression displayed in advertising pane 72).
applying the electronic coupon code against the website's checkout webpage (par 5, claims 6, 14); 
displaying a result of an e-commerce transaction amount in the website’s checkout page associated with the application of the at least one electronic coupon code (par 5, claims 6, 14);
configuring the application server to include at least one database having e-commerce information associated with a plurality of e-commerce websites (Fig. 1, par39, 40).
Boal does not explicitly disclose:
monitoring at least one page element of the website to determine if the user has navigated to a checkout webpage of the website; and
receiving an electronic coupon code selection from at least one electronic coupon code against the website's checkout webpage.
However, Lounsbury discloses:
receiving an electronic coupon code selection from at least one electronic coupon code against the website's checkout webpage (par 5, 46) the shopper is automatically offered an electronic coupon. Applicant’s “selection” is clearly in conflict with limitation describing “without user interaction”. See also, Boal par 13, 29 where Boal discloses “provide updated coupon information automatically without any intervention by the remote user to thereby define a "persistent" client having automatic coupon delivery”
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Lounsbury’s receiving an electronic coupon code selection from at least one electronic coupon code against the website's checkout webpage to Boal’s method for providing e-commerce information associated with an e-commerce transaction, to users of merchant e-commerce websites. One would be motivated to do this in order to provide advertiser that issue coupons with the ability to automatically deliver coupons to their customers that purchase products or services that are included in the manufacturer’s promotional campaign (Lounsbury par 5).
Boal does not explicitly disclose:
upon determining that the user has navigated to the checkout webpage of the website, without user interaction, parsing a shopping cart of the user to determine item specific information pertaining to items in the shopping cart and displaying at least one or more electronic coupon codes retrieved from an application server, the at least one or more electronic coupon codes pertaining to the detected website URL as well as the item specific information, and having no prior association with the user.
However, Winslade discloses:
upon determining that the user has navigated to the checkout webpage of the website, without user interaction, parsing the user’s shopping cart to determine item specific information pertaining to items in the shopping cart and retrieving at least one electronic coupon code from an application server, the at least one electronic coupon code pertaining to the detected website URL as well as the item specific information, and having no prior association with the user (par 49); Winslade discloses a system that automatically applies all applicable rebates and coupons to a customer’s purchases. Examiner interprets Winsdale’s disclosure to be equivalent to applicant’s claimed invention.
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Winslade’s upon determining that the user has navigated to the checkout webpage of the website, without user interaction, parsing the user’s shopping cart to determine item specific information pertaining to items in the shopping cart and retrieving at least one electronic coupon code pertaining to the item specific information, the at least one electronic coupon code having no prior association with the user to Boal’s method for providing e-commerce information associated with an e-commerce transaction, to users of merchant e-commerce websites. One would be motivated to do this in order to provide advertiser to dispense rebates and coupons to customers on the Internet and to the redemption of the rebates and coupons for customers by a system for online sales during online purchase on the Internet (Winslade par 3). 
Boal does not explicitly disclose:
monitoring at least one page element of the website to determine if the user has navigated to a checkout webpage of the website the system is notified that the shopper is making a purchase.
However, El-Hage discloses:
monitoring at least one page element of the website to determine if the user has navigated to a checkout webpage of the website the system is notified that the shopper is making a purchase (claim 1). El-Hage discloses that the system’s toolbar detects that the user is at or entering checkout.
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add El-Hage’s monitoring at least one page element of the website to determine if the user has navigated to a checkout webpage of the website the system is notified that the shopper is making a purchase to Boal’s method for providing e-commerce information associated with an e-commerce transaction, to users of merchant e-commerce websites. One would be motivated to do this in order to provide advertiser with a purchasing support system that enhances the ability for consumer purchases including a module to provide payment flexibility in a seamless manner (El-Hage see Background section). 
As per claim 2,
Boal discloses capturing at least a domain name of the website and transmitting at least the domain name to the application server (par 6, 65).
As per claim 3,
Boal discloses prompting the user to manually detect the website UR (par 6, 65).
As per claim 4,
Boal discloses retrieving a website ruleset associated with the detected website URL stored on the application server (par 6, 65). Based on the applicant’s description of “retrieving a website ruleset and e-commerce information from an application server corresponding to the detected website URL comprises at least compiling a list of electronic coupon codes stored on the application server” Examiner equates applicant’s claimed invention to Boal’s specified URL that is invoked when the "More Info" button 82 is "clicked" comprises the URL associated with an advertiser's website (i.e., the advertiser associated with an ad impression displayed in advertising pane 72.
As per claim 5,
Boal discloses monitoring at least one webpage element of the website (par 6, 65).
As per claim 6,
Boal discloses at least one page element of the website comprises a webpage field. (par 129). 
As per claim 7,
Boal discloses the webpage field comprises a coupon code input field (par 68, 168). Which examiner interprets to be similar to a user entering information or clicking on a link.
As per claim 9,
Boal discloses retrieving an external provider ruleset from the application server that is at least partially associated with the website ruleset (par 65).
As per claim 10, 
	Boal discloses comprising prompting the user to check the at least one electronic
coupon code against the website' s checkout webpage(par 65).
	 
As per claim 16,
Boal discloses prompting the user to apply the at least one    electronic    coupon code against the website's checkout webpage (par 5, claims 6, 14).
As per claims 18, 19, 21-24,
Boal discloses tracking the e-commerce transaction comprises tracking the e-commerce transaction anonymously (par 35).Based on applicant’s description of “tracking the e-commerce transaction anonymously comprises calculating a cash back amount earned associated with the e-commerce information.” Examiner notes that Boal discloses the coupon sponsor may, and in most cases will, issue in connection with the coupon an associated set of instructions that define how the coupon is to be distributed. For example, such instructions may include restrictions as to the number of coupons that any one user may print out for redemption, the state and/or zip code associated with a user for such user to have access to the coupon, the expiration date, the item and discount amount, etc. 
As per claim 20, 
Boal discloses a method for providing e-commerce information associated with an e-commerce transaction, to users of merchant e-commerce websites comprising:
detecting a website URL (par 6, 65). Based on applicant’s description of “detecting a website URL comprises capturing at least a domain name of the website and transmitting at least the domain name to the application server” Examiner asserts that Boal discloses the browser takes the user to the website corresponding the specified URL, the specified URL that is invoked when the "More Info" button 82 is "clicked" comprises the URL associated with an advertiser's website (i.e., the advertiser associated with an ad impression displayed in advertising pane 72);
activating cash back functionality corresponding to the e-commerce transaction (par 35);
tracking the e-commerce transaction (par 35);
configuring the application server to include at least one database having e-commerce information associated with a plurality of e-commerce websites (Fig. 1, par39, 40).
Boal does not explicitly disclose:
monitoring at least one page element of the website to determine if the user has navigated to a checkout webpage of the website.
However, El-Hage discloses:
monitoring at least one page element of the website to determine if the user has navigated to a checkout webpage of the website (claim 1). El-Hage discloses that the system’s toolbar detects that the user is at or entering checkout.
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add El-Hage’s monitoring at least one page element of the website to determine if the user has navigated to a checkout webpage of the website to Boal’s method for providing e-commerce information associated with an e-commerce transaction, to users of merchant e-commerce websites. One would be motivated to do this in order to provide advertiser with a purchasing support system that enhances the ability for consumer purchases including a module to provide payment flexibility in a seamless manner (El-Hage see Background section). 
Boal does not explicitly disclose:
upon determining that the user has navigated to the checkout webpage of the website, without user interaction, parsing the shopping cart of the user to determine item specific information pertaining to items in the shopping cart and retrieving at least one electronic coupon code from an application server to be displayed, the at least one electronic coupon code pertaining to the detected website URL as well as the item specific information, and having no prior association with the user.
However, Winslade discloses:
upon determining that the user has navigated to the checkout webpage of the website, without user interaction, parsing the user’s shopping cart to determine item specific information pertaining to items in the shopping cart and retrieving at least one electronic coupon code from an application server, the at least one electronic coupon code pertaining to the detected website URL as well as the item specific information, and having no prior association with the user (par 49); Winslade discloses a system that automatically applies all applicable rebates and coupons to a customer’s purchases. Examiner interprets Winsdale’s disclosure to be equivalent to applicant’s claimed invention.
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Winslade’s upon determining that the user has navigated to the checkout webpage of the website, without user interaction, parsing the user’s shopping cart to determine item specific information pertaining to items in the shopping cart and retrieving at least one electronic coupon code pertaining to the item specific information, the at least one electronic coupon code having no prior association with the user to Boal’s method for providing e-commerce information associated with an e-commerce transaction, to users of merchant e-commerce websites. One would be motivated to do this in order to provide advertiser to dispense rebates and coupons to customers on the Internet and to the redemption of the rebates and coupons for customers by a system for online sales during online purchase on the Internet (Winslade par 3). 
Claims 8, 11-13, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Boal (20110082741) in view of Lounsbury et al. (20150142543) further in view of Winslade et al. (20120130788) further in view of El-Hage (10,748,170) further in view of Sheehan et al. (20020178060).
As per claim 8,
The Boal, Lounsbury, Winslade and El-Hage combination discloses the claimed invention as in claim 1. The combination does not explicitly disclose:
automatically alerting the user to the e-commerce information.
However, Sheehan discloses:
automatically alerting the user to the e-commerce information (par 19).
 Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Sheehan’s automatically alerting the user to the e-commerce information to Boal’s method for providing e-commerce information associated with an e-commerce transaction, to users of merchant e-commerce websites. One would be motivated to do this in order to provide advertisers with the ability to offer coupons to their customers in an efficient and convenient manner to encourage usage. 
As per claims 11, 17,
	Sheehan further discloses automatically checking the at least one electronic coupon code against the website’s checkout webpage (claims 33, 45).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Sheehan’s automatically checking the at least one electronic coupon code against the website’s checkout webpage to Boal’s method for providing e-commerce information associated with an e-commerce transaction, to users of merchant e-commerce websites. One would be motivated to do this in order to provide advertisers with the ability to offer coupons to their customers in an efficient and convenient manner to encourage usage. 
As per claims 12, 13,
Sheehan further discloses executing a background process to determine whether the at least one electronic coupon code is successful or fails to achieve a reduction of the e-commerce transaction amount (par 94, 100).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Sheehan’s executing a background process to determine whether the at least one electronic coupon code is successful or fails to achieve the reduction of the user’s e-commerce transaction amount to Boal’s method for providing e-commerce information associated with an e-commerce transaction, to users of merchant e-commerce websites. One would be motivated to do this in order to provide advertisers with the ability to offer coupons to their customers in an efficient and convenient manner to encourage usage. 
Claims 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Boal (20110082741) in view of Lounsbury et al. (20150142543) further in view of Winslade et al. (20120130788) further in view of El-Hage (10,748,170) further in view of Sheehan et al. (20020178060) further in view of Bandara et al. (20160155151).
As per claim 14,
The Boal, Lounsbury, Winslade, El-Hage and Sheehan combination discloses the claimed invention as in claim 12. The combination does not explicitly disclose ranking the at least one or more electronic coupon codes according to the amount of the reduction of the e-commerce transaction amount.
However, Bandara discloses ranking the at least one or more electronic coupon codes according to the amount of the reduction of the e-commerce transaction amount (par 261).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Bandara’s ranking the at least one or more electronic coupon codes according to the amount of the reduction of the e-commerce transaction amount to Boal’s method for providing e-commerce information associated with an e-commerce transaction, to users of merchant e-commerce websites. One would be motivated to do this in order to provide an advertisement system capable of preventing associating an electronic advertisement with a place unsuitable as the setting where electronic advertisements are provided.
As per claim 15,
 Bandara further discloses applying based on at least one of numerical discount, percentage discount, and combinality of electronic coupon codes, at least the highest ranked electronic coupon code from the at least one or more electronic coupon codes to a coupon code input field of the checkout webpage (par 261);
calculating a coupon code amount saved associated with applying the highest ranked electronic coupon code (par 261);
calculating and updating a subtotal field of the checkout webpage, based on applying the highest ranked electronic coupon code (par 261);
displaying the applied highest ranked electronic coupon code (par 261).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Bandara’s applying at least the highest ranked electronic coupon code to the checkout webpage; calculating a coupon code amount saved associated with applying the highest ranked electronic coupon code; calculating and updating a subtotal field of the checkout webpage, based on applying the highest ranked electronic coupon code; displaying the applied highest ranked electronic coupon code to Boal’s method for providing e-commerce information associated with an e-commerce transaction, to users of merchant e-commerce websites. One would be motivated to do this in order to provide an advertisement system capable of preventing associating an electronic advertisement with a place unsuitable as the setting where electronic advertisements are provided.
Response to Arguments
Applicant Remarks filed on 7/14/2022 which include arguments with respect to the claims have been considered but are moot in view of the new ground(s) of rejection. Please note the addition of El-Hage to the rejection above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN L BROWN whose telephone number is (571)270-5109. The examiner can normally be reached Mon - Fri 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALVIN L BROWN/           Primary Examiner, Art Unit 3621